Case 2:20-cv-00068-JDL Document 18 Filed 01/19/21 Page 1 of 2                       PageID #: 173



                             UNITED STATES DISTRICT COURT
                                  DISTRICT OF MAINE

Carrington Mortgage Services, LLC                    CIVIL ACTION NO: 2:20-cv-00068-JDL

                Plaintiff                            MOTION TO EXTEND TIME TO
                                                     COMPLETE AND FILE SERVICE

                       vs.                           RE:
                                                     8 Red’s Way, Raymond, ME 04071

Christopher E. Whitney and Christina E.              Mortgage:
Emery                                                August 5, 2008
                                                     Book 26261, Page 279
                Defendants

       NOW COMES the Plaintiff, Carrington Mortgage Services, LLC, by and through

undersigned counsel, by and through undersigned counsel, hereby moves to extend the deadline by

60 days for completing and filing service for Defendants, Christopher E. Whitney and Christina E.

Emery. As grounds therefore, Plaintiff states that upon information and belief, the property is

owner occupied and as such, this loan may be affected by the Governor Mills’ request to refrain

from foreclosures. The Plaintiff hereby requests that this Honorable Court extend this matter by 60

days in light of Governor Mills’ July 30, 2020 Executive Order 5 FY 20/21 (“EO 5”), replacing

Governor Mills’ April 16, 2020 Executive Order 40 FY19/20 (“EO 40”) which referenced letters to

lenders requesting a moratorium on foreclosures against occupied properties during the COVID-19

Health Crisis as well as Governor Mills’ December 22, 2020 Proclamation extending the State of

Emergency in Maine an additional thirty (30) days.

       WHEREFORE, the Plaintiff requests that this Honorable Court grant an additional 60 days

to allow for proper service of Defendants, Christopher E. Whitney and Christina E. Emery

       Respectfully submitted this 19th day of January, 2021.
Case 2:20-cv-00068-JDL Document 18 Filed 01/19/21 Page 2 of 2                         PageID #: 174



                                                        /s/ Reneau J. Longoria, Esq.
                                                        John A. Doonan, Esq., Bar No. 3250
                                                        Reneau J. Longoria, Esq., Bar No. 5746
                                                        Attorneys for Plaintiff
                                                        Doonan, Graves & Longoria, LLC
                                                        100 Cummings Center, Suite 225D
                                                        Beverly, MA 01915
                                                        (978) 921-2670
                                                        JAD@dgandl.com
                                                        RJL@dgandl.com

                                  CERTIFICATE OF SERVICE

       I, Reneau J. Longoria, Esq., hereby certify that on this 19th day of January, 2021, I served a
copy of the above document by electronic notification using the CM/ECF system and/or First
Class Mail to the following:
                                                       /s/ Reneau J. Longoria, Esq.
                                                       John A. Doonan, Esq., Bar No. 3250
                                                       Reneau J. Longoria, Esq., Bar No. 5746
                                                       Attorneys for Plaintiff
                                                       Doonan, Graves & Longoria, LLC
                                                       100 Cummings Center, Suite 225D
                                                       Beverly, MA 01915
                                                       (978) 921-2670
                                                       JAD@dgandl.com
                                                       RJL@dgandl.com

Christina Emery
Christopher Whitney
c/o J. Scott Logan, Esq.
75 Pearl Street, Suite 211
Portland, ME 04101

*Christina Emery
8 Red’s Way
Raymond, ME 04071

*Christopher Whitney
8 Red’s Way
Raymond, ME 04071


*Attorney Logan has not filed an appearance in this action and has represented that he does not
represent the Defendants in the Foreclosure so they are served directly with a copy of this motion.
